Citation Nr: 9912117	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to November 
1943.

A historical review of the record shows that in an unappealed 
rating decision of May 1949, the Department of Veterans 
Affairs (VA) Regional Office (RO) severed service connection 
for a psychiatric disorder because it was determined that the 
veteran's preexisting psychiatric disorder was not aggravated 
during active duty. 

In an April 1993 decision, the Board of Veterans' Appeals 
(Board) determined the evidence submitted since the May 1949 
RO rating decision was not new and material, the claim for 
service connection for a psychiatric disorder was not 
reopened, and the May 1949 RO decision remained final.

In a November 1994 rating determination by the RO it was 
determined that clear and unmistakable error did not exist in 
the rating decision of May 1949 in which the RO severed 
service connection for a psychiatric disorder and that no new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
In March 1997, the Board entered a decision affirming the 
RO's decision.  The veteran appealed to "the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")."

While the case was pending at the Court the VA Office of the 
General Counsel and the veteran's representative requested 
that the Court vacate the March 1997 decision of the Board in 
part, affirming the decision that clear and unmistakable 
error did not exist in the rating decision of May 1949 in 
which the RO severed service connection for a nervous 
disorder and vacating the decision on the issue of whether 
new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for a nervous 
disorder in light of Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  The Court granted the request in October 
1998 and remanded the case to the Board for compliance with 
the directives that were specified by the Court. 



FINDINGS OF FACT

1.  In an unappealed rating decision of May 1949, the RO 
severed service
connection for a psychiatric disorder because it was 
determined that the veteran's preexisting psychiatric 
disorder was not aggravated during active duty. 

2.  In an April 1993 decision, the Board determined that the 
evidence submitted since the May 1949 RO decision was not new 
and material, as it was either cumulative and redundant of 
evidence earlier of record, or was not relevant and probative 
of the issue at hand. 

3.  The evidence received since the April 1993 Board denial 
consists of hearing testimony and a lay statement.

4.  The evidence submitted since the April 1993 Board 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the April 1993 decision wherein the 
Board denied reopening of the claim for service connection 
for a psychiatric disorder is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.156(a), 20.200 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence of record prior to the April 1993 decision wherein 
the Board denied reopening the claim of entitlement to 
service connection for a psychiatric disorder is reported 
below.

A historical review of the record shows that the service 
medical records, including the entrance examination, showed a 
history of nervous symptoms at least since a head injury in 
1939.  On the February 1943 enlistment examination report, 
the veteran indicated that he had sustained a concussion in 
1939, had headaches and felt nervous.  A psychiatric 
evaluation was normal.  

During a May 1943 in-service consultation performed during 
basic training, the veteran indicated that he had sustained a 
concussion during "CCC Camp" in 1939 and was paralyzed by 
fright during an incident in 1940.  He stated that he was too 
nervous to perform well on the range during training.  The 
first appearance of dizzy spells had been one week earlier.  

The examiner indicated that the veteran's neurosis was likely 
to persist and increase under the stress of training.  It was 
recommended that he be segregated for observation and 
possible treatment.  A few days later the veteran was 
referred to the area surgeon for observation and was admitted 
to the hospital.  The examiner believed the veteran to have 
primarily a psychoneurotic reaction, hysterical in type.  A 
diagnosis of mild post traumatic cerebral syndrome manifested 
by headaches was provided.  The veteran was released from the 
hospital on July 17, 1943, but on a trial basis.


The veteran's mother was interviewed in August 1943 and 
provided the veteran's social history.  She indicated that 
the veteran was always a nervous child, even as a baby.  She 
also indicated that the veteran had cracked his skull during 
"CCC Camp."  The veteran was hospitalized in October 1943 and 
was discharged from the hospital and the military in November 
1943 due to his psychoneurosis and mental deficiency.

In a rating decision dated in March 1944, the RO granted 
service connection for psychoneurosis, hysteria, based on 
aggravation of a preexisting psychiatric disability in active 
service.

A VA examination performed in March 1945 revealed that the 
veteran had been nervous one year prior to induction into the 
military, and such nervousness was manifested by fear of 
crowds and noises.  He was tense and anxious, which the 
veteran claimed were aggravated by the military.  Upon 
examination, the veteran reported that he felt much better 
since his discharge, but when he went to town he exhibited 
tenseness, anxiety, and fear.  The diagnosis was 
psychoneurosis, hysteria.  The prognosis was fairly good.

In a rating decision dated in February 1949 the RO proposed 
severance of the grant of service connection on the basis 
that the evidence failed to demonstrate that veteran's 
preexisting psychoneurosis was aggravated during service.  It 
was suggested that an opinion had been provided during 
service that the veteran's preexisting neurosis was likely to 
persist and increase under the stress of training.  
Immediately after that opinion was offered, the veteran was 
removed from training and hospitalized.  

Prior to that hospitalization, the veteran was involved in 
training for a two month period.  He was returned to limited 
duty in the middle of July and was hospitalized again a few 
months later in October.  He was then discharged.  In a March 
1945 VA examination, the veteran reported that he felt much 
better since his discharge.  The RO severed service 
connection for psychoneurosis when it issued an unappealed 
rating decision in May 1949.

The veteran was hospitalized in May 1949 and was diagnosed as 
having an anxiety disorder manifested by irritability, 
nervousness and tremors.  He reported that he had had a 
history of nervousness since 1943, which was progressively 
worsening.

By letter dated in June 1949, the RO notified the veteran 
that, as no evidence was submitted to show that a nervous 
disorder was incurred in or aggravated during service, 
service connection for psychoneurosis was severed.

The veteran was hospitalized in February 1965, reporting that 
his physiologic ailments were due to his nervousness.  He was 
taking Librium.  A psychologist stated that the veteran was 
emotionally unstable with poor ego control and low 
frustration tolerance.  He was diagnosed with chronic anxiety 
reaction with inadequate personality and paranoid tendencies.

During an August 1965 VA examination, the veteran was 
cooperative, well oriented, tense, and nervous.  There was no 
evidence of paranoid ideation.  The diagnosis was anxiety 
reaction, manifested by tension, tremors and an emotionally 
unstable personality.

In June 1975, the veteran was hospitalized for psychotic 
depression and episodic excessive alcoholism.  His confusion 
and suicidal ideation cleared up rather quickly, but when he 
was notified he was going to be discharged he became incensed 
and left the hospital.

Several lay statements dated in 1975 from the veteran's 
brothers and sisters noted he hid not have any nervous 
problems prior to active service.  It was essentially claimed 
that the veteran was a fine healthy young man prior to 
service.  He demonstrated nervousness following separation 
from active duty.  It was felt that his nervous disorder was 
caused by service.  One brother specifically stated that 
since he helped raise his brother, he should know.

A January 1976 VA examination concluded in a diagnosis of 
psychotic depression in essentially full remission and 
episodic excessive alcoholism.  In an August 1976 VA 
examination, after complaints of increased hopelessness, the 
diagnosis was moderate depression, not of psychotic 
proportion.  A September 1976 VA examination concluded in 
diagnoses of passive aggressive personality and anti-social 
personality.  

A May 1977 VA hospital summary shows a diagnosis of passive 
aggressive personality disorder.  The same diagnosis was 
provided during an August 1977 VA examination.

A treatment record dated in April 1988 shows that the veteran 
believed he was on the verge of a nervous breakdown.  He 
requested that he be sent to the VA hospital.  An appointment 
was to be scheduled.  Additional treatment records pertaining 
to the veteran's psychiatric difficulties are not of record.

Lay statements from the veteran's brother and sister in 1991 
noted that the veteran was a normal hard working young man 
prior to active duty.  When he came home from the service he 
displayed nervous symptoms.  

In January 1992, the veteran and his wife testified at a 
hearing before a hearing officer at the RO.  A copy of the 
hearing transcript is on file.  The veteran essentially noted 
that his psychiatric disorder manifested in service or, in 
the alternative, was aggravated by service.  He also 
testified that he "may have suffered from anxiety and 
nervousness some before he went into the service."  He then 
testified that he did not know whether he was nervous prior 
to entering the service, but he was unable to handle basic 
training.  He stated that he was turned down the first time 
he was drafted, but was accepted the second time.  He stated 
that prior to being drafted, he was at home on a farm and had 
no pressure.  When asked whether his mother could have been 
referring to another child in her August 1943 statement, the 
veteran indicated that he had no idea.  He also stated that 
he had been under psychiatric care, mostly through VA, since 
1943.


In a decision dated in April 1993, the Board noted that 
duplicate documents which had been submitted were redundant, 
not new.  The additional VA and private clinical evidence was 
not new, within the meaning of the law, but was only 
cumulative, because it merely confirmed that the veteran had 
a psychiatric disorder, a fact already known at the time of 
the RO decision in May 1949.  The additional clinical 
evidence also was not material, since it did not demonstrate 
or tend to show that his preexisting psychiatric disorder was 
aggravated during service or that it started in service.  

Moreover, the numerous lay statements on file all made 
essentially the same assertion, that the veteran was very 
nervous and a different person after he was discharged from 
service and he was well adjusted before service.  The veteran 
and his wife (who was not married to him near the time of 
service) made the same assertion at the January 1992 RO 
hearing.  This testimony, in effect, amounted to a 
reiteration of earlier statements and, therefore, was not new 
evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
Board held that since no new and material evidence had been 
presented, the claim for service connection for a psychiatric 
disorder was not reopened, and the May 1949 RO decision 
remained final.

Evidence submitted subsequent to the April 1993 Board 
decision consists of an August 1993 letter and a copy of the 
transcript of the veteran's oral testimony at his August 1996 
hearing before the RO.  (The private medical records added to 
the record at that time referred to treatment for 
disabilities, other than psychiatric in nature, in the late 
1980's and are not relevant to the veteran's present claim.) 

In an August 1993 letter, an individual familiar with the 
veteran's mother, stated that she was with the veteran's 
mother when she provided the social history.  She indicated 
that the veteran's mother confused the veteran with his 
brother during the interview.  It was her contention that the 
brother was actually the sickly child and not the veteran.  
She stated that she would swear to these statements.

During the August 1996 hearing, the veteran testified that he 
was nervous prior to service and had a concussion in 1939.  
He stated that he was discharged because of his nervous 
disorder.  He was unable to handle the military training.  He 
also stated that his benefits were severed because his mother 
indicated that he had a nervous disorder prior to service.  
He stated that he believed his mother had confused him with 
one of his brothers.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  


Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the Board, 
such claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140 (1991); 38 C.F.R. 
§ 3.156(a).  To justify a reopening of a claim on the basis 
of new and material evidence, there must be a reasonable 
possibility that the new evidence, when viewed in context of 
all the evidence, both old and new, would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).



In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb 17, 1999), 
the Court essentially held that the recent decision of the 
Federal Circuit in Hodge required the replacement of the two-
step test in Manio with a three step test.  Under the Elkins 
test, the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.


Analysis

Following a comprehensive review of the record including the 
added evidence since April 1993, the Board recognizes that 
the veteran's recent testimony and lay statement submitted on 
his behalf contain assertions and argument of the veteran's 
mental state at entry into active duty and during active 
service.  This evidence is clearly cumulative and repetitious 
of previous testimony and statements provided by the veteran, 
as well as his brothers, sisters and wife previously 
considered by the Board in April 1993.  

While the August 1993 letter from an individual familiar with 
the veteran's mother was not specifically of record earlier, 
the assertion in the letter attempting to show that the 
veteran had a normal psychiatric profile at entry into active 
duty is again simply repetitious of argument in statements 
submitted by the veteran's brothers and sisters previously 
considered by the Board in 1993.  In other words while the 
form may vary, the substance of the evidence presented 
remains the same.  The Board points out that the testimony 
and statement submitted in the present appeal amount to 
nothing more than a reiteration of earlier statements and 
therefore are not new evidence.  



For the foregoing reason the Board notes that the added 
evidence does not bear directly and substantially on the 
specific matter under consideration and is cumulative or 
redundant, and by itself or in combination with the other 
evidence, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

The evidence does not include competent medical evidence to 
establish that a psychiatric disorder did not exist prior to 
active duty or that the preexisting psychiatric disorder 
increased in severity beyond the natural progress of the 
disability.  As the evidence submitted merely represents a 
reiteration of earlier statements and testimony previously 
considered by the Board in 1993, the veteran is not 
prejudiced by the Board's decision in this case without first 
referring it to the RO for initial consideration of the 
recent holding in Hodge as his claim would not be reopened 
under any standard.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, 
slop op. at 15 (U.S. Vet. App. Feb. 17, 1999).

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder, the first element has not been met.  No further 
analysis of the application to reopen the claim is 
appropriate.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







 

